DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,967,739 (Auphan) in view of U.S. Patent No. 9,474,876 (Kahn et al.) and U.S. Patent Application Publication No. 2017/0258398 (Jackson).
Regarding claim 11, Auphan teaches a method of facilitating healthy sleep (abstract), the method comprising: using machine learning to learn cognitive information 
However, Kahn teaches a method of facilitating healthy sleep (abstract), the method comprising: using a processor to learn cognitive information over time relating to a setting or circumstance affecting a sleep cycle of a first organism and correlate the cognitive information to the sleep cycle associated with the first organism (Figure 2A; col. 4, lines 20-60; col. 5, line 66-col. 6, line 48); automatically determining a recommendation relating to an environmental factor to promote neurological development based on at least one of the cognitive information and the sleep cycle, wherein the environmental factor is based on a quality or a texture of a sleeping aid, and communicating the recommendation to the first organism via an interface (col. 5, lines 62-65; col. 6, lines 32-42; col. 7, lines 35-40; user requested to make adjustment to bedding, col. 8, lines 44-57 and col. 9, lines 33-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan such that the environmental factor is based on a quality or a texture of a sleeping aid, such as bedding or bed softness, as taught by Kahn et al., 
However, Jackson teaches a method of facilitating healthy sleep (abstract; [0059]), comprising: learning cognitive information over time relating to a setting or a circumstance affecting a sleep cycle of an organism (“sleep plays a large role in the cognitive development of children”, [0028]; sensors 1014 monitor indicators related to sleep cycles such as motion, “heart rate, breathing rate, brain activity, body temperature, etc.”, [0052], [0059], [0061]); using a processor to correlate the cognitive information to the sleep cycle associated with the organism (measured physiological data interpreted by programming of the control unit to determine sleep cycle or condition of child user: [0052]-[0054]; [0064]; [0066]-[0067]); automatically determining a recommendation relating to an environmental factor to promote the neurological development based on at least one of the cognitive information and the sleep cycle (environmental factors such as light, sound, or aromatherapy recommended by programming of control unit based on determined sleep cycle or condition of the child user following interpretation of sensed information: [0042]; [0051]-[0052]; [0055]-[0056]; [0063]-[0064]); and communicating recommendations to the organism (user interface: [0056]; [0064]; [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan and Kahn et al. to facilitate healthy sleep of a child, such that the recommendation 
Regarding claim 12, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. Auphan teaches using the processor to generate a prediction relating to the cognitive information (col. 9, lines 1-17; col. 12, line 66-col. 13, line 6).
Regarding claim 13, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. Auphan teaches generating a prediction anticipating a potential sleep difficulty (col. 8, lines 44-64; col. 13, lines 23-28).
Regarding claim 14, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Kahn et al., and Jackson teaches teaching the first organism by way of the recommendation to initiate an action to facilitate sleep (col. 8, lines 44-64; see discussion for claim 11).
Regarding claim 16, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Kahn et al., and Jackson teaches determining the cognitive information using the first organism (Auphan: col. 6, line 59-col. 7, line 33; col. 11, lines 3-63; Jackson: [0052], [0059], [0061]; see discussion for claim 11).
claim 17, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Kahn et al., and Jackson teaches determining an internal clock based on an age of the first organism (Jackson: [0066]-[0067]).
Regarding claim 18, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Kahn et al., and Jackson teaches the prompting the first organism to initiate at least one of: music, light adjustment, and wakeup alarm adjustment (Auphan: col. 7, lines 48-55; col. 12, line 66-col. 13, line 11; Jackson: [0055]-[0056]).
Regarding claim 19, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Kahn et al., and Jackson teaches determining the recommendation based on at least one of: a surrounding, a schedule, an occurrence, and a context relating to the first organism (Auphan: col. 6, lines 11-58; col. 7, lines 17-33; see discussion for claim 11).
Regarding claim 20, Auphan teaches a non-transitive program product to facilitate healthy sleep (col. 14, lines 17-51), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith (col. 14, lines 17-51), the computer readable program code being executable by a processor to learn cognitive information over time relating to data affecting a sleep cycle of a first organism (col. 6, line 59-col. 7, line 33; col. 11, lines 3-63), to correlate the cognitive information to the sleep cycle associated with the first organism (col. 7, line 41-col. 8, line 18; col. 12, line 66-col. 13, line 2; col. 14, lines 17-31), to automatically determine a recommendation relating to an environmental factor to 
However, Kahn teaches a non-transitive program product to facilitate healthy sleep (abstract; col. 11, lines 48-57), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith (col. 11, lines 48-57; col. 12, lines 25-42), the computer readable program code being executable by a processor to learn cognitive information over time relating to a setting or circumstance affecting a sleep cycle of a first organism and correlate the cognitive information to the sleep cycle associated with the first organism (Figure 2A; col. 4, lines 20-60; col. 5, line 66-col. 6, line 48); automatically determining a recommendation relating to an environmental factor to promote neurological development based on at least one of the cognitive information and the sleep cycle, wherein the environmental factor is based on an absence or presence of a sleeping aid, and communicating the recommendation to the first organism via an interface (col. 5, lines 62-65; suggestion to add sleeping aid such as an eye mask, col. 6, lines 32-42; col. 7, lines 35-40; user requested to make adjustment to bedding, col. 8, lines 44-57 and col. 9, lines 33-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan such that the environmental factor is based on a presence or absence of a sleeping aid as taught by Kahn et al., because Kahn et al. recognizes that making adjustments to environmental factors such as present sleeping aids, including bed softness and bedding, or adding an additional 
However, Jackson teaches a non-transitive program product to facilitate healthy sleep (abstract; [0059]; programmed processor, [0053] and [0062]), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being executable by a processor to learn cognitive information over time relating to a setting or a circumstance affecting a sleep cycle of an organism (“sleep plays a large role in the cognitive development of children”, [0028]; sensors 1014 monitor indicators related to sleep cycles such as motion, “heart rate, breathing rate, brain activity, body temperature, etc.”, [0052], [0059], [0061]); to correlate the cognitive information to the sleep cycle associated with the organism (measured physiological data interpreted by programming of the control unit to determine sleep cycle or condition of child user: [0052]-[0054]; [0064]; [0066]-[0067]); to automatically determine a recommendation relating to an environmental factor to promote the neurological development based on at least one of the cognitive information and the sleep cycle (environmental factors such as light, sound, or aromatherapy, or a schedule factor recommended by programming of control unit based on determined sleep cycle or condition of the child user following interpretation of sensed information: [0042]; [0051]-[0052]; [0055]-[0056]; [0063]-[0064]); and to communicate recommendations to the organism (user interface: [0056]; [0064]; [0066]). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 22, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Kahn et al., and Jackson teaches the quality or texture of the sleeping aid comprises a softness or texture of a pillow or blanket (Kahn et al.: bedding, bed softness, col. 8, lines 44-57 and col. 9, lines 33-45; see discussion for claim 11).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,967,739 (Auphan) in view of U.S. Patent No. 9,474,876 (Kahn et al.) and U.S. Patent Application Publication No. 2017/0258398 (Jackson) as applied to claim 11 above, and further in view of U.S. Patent No. 8,224,667 (Miller et al.).
Regarding claim 15, Auphan in view of Kahn et al. and Jackson teaches all the limitations of claim 11. Auphan teaches a third party may be alerted to the recommendation (col. 4, line 55-col. 5, line 4), but does not specify the interface is configured to alert a third party if the person does not comply with the recommendation. Jackson teaches a third party may be alerted to the recommendation if the developing 
However, Miller et al. teaches an apparatus and method for therapy (abstract), comprising: an interface that alerts a third party if the user does not comply with a recommendation (col. 5, lines 31-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Auphan, Kahn et al., and Jackson to alert a third party if the user does not comply with the recommendation as taught by Miller et al., because advising a third party, such as a care provider, when the user is not in compliance with protocol recommendation permits the care provider intervene with the user if deemed necessary.
Response to Arguments
Applicant’s arguments, see page 6, filed 26 March 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 21 January 2021 have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 26 March 2021, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 102 and 103 citing at least Auphan, Bonvallet et al., and Jackson et al. have been fully considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn.
Applicant’s arguments, see pages 8-9, filed 26 March 2021, with respect to the rejections of claims 11-20 under 35 U.S.C. 103 citing at least Auphan, Bonvallet et al., 
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the apparatus of claim 1, comprising: a recommendation module configured to determine a recommendation relating to a first schedule and a second schedule to promote neurological development based on at least one of the learned cognitive information and the sleep cycle of the first organism, wherein the first schedule indicates a plan for daytime activities and the second schedule indicates a plan for future daytime activities of a second organism, within the context of the remainder of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/           Primary Examiner, Art Unit 3791